t c summary opinion united_states tax_court keith m felder petitioner v commissioner of internal revenue respondent docket no 12794-05s filed date keith m felder pro_se gordon p sanz for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioner seeks review of respondent’s determination proposing levy action with respect to his income_tax_liability for the issue for decision is whether respondent’s determination to proceed with collection action was an abuse_of_discretion background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in friendswood texas petitioner filed a federal_income_tax return for reporting as zero wages total income and adjusted_gross_income yet claiming a refund of dollar_figure of federal tax withheld he attached to the return a statement containing tax_protester arguments respondent sent to petitioner a letter advising him that the document he had sent as a federal tax_return was frivolous and was subject_to the frivolous_return penalty under sec_6702 respondent also sent to petitioner a so-called 30-day_letter proposing for adjustments to income and an addition_to_tax under sec_6651 for failure_to_file timely on date respondent issued to petitioner a statutory_notice_of_deficiency letter number sc sg determining for a deficiency and additions to tax on date petitioner sent a letter to the internal_revenue_service center at ogden utah in which he stated that he was responding to your letter sc sg dated in his response to the notice_of_deficiency petitioner expressed his refusal to submit to any irs jurisdiction by responding to your claim letter petitioner timely replied to respondent’s notice_of_intent_to_levy by requesting a hearing at the internal_revenue_service irs office of appeals enclosed with his request for a hearing was a document entitled keith m felder’s offer to pay offer contained in the offer is petitioner’s personal view of why he is not subject_to federal_income_tax petitioner subsequently sent to the irs on date a form_1040 u s individual_income_tax_return for that was intended to be a revised federal tax_return for the form reported interest capital_gains ira_distributions and adjusted_gross_income but no wages he requested a refund of dollar_figure in federal tax withheld petitioner also provided respondent with a form 1040x amended u s individual_income_tax_return for dated date that reverted to reporting zero adjusted_gross_income and claimed a refund of dollar_figure petitioner attached to the form 1040x three forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc each of the forms from solomon smith barney inc e trade securities inc and digital island inc was signed by petitioner and reported wages as zero petitioner replied to an appeals offer of a telephonic conference declining the conference and stating that he had documented his position that he was not an employee who had received wages citing sec_3401 and c discussion sec_6330 provides that no levy may be made on a taxpayer’s property or rights to property unless the secretary has notified him of his right to request a hearing with the irs office of appeals before the levy is made the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the hearing officer is not however required to consider failure or refusal to comply with tax laws due to moral religious political constitutional conscientious or similar grounds sec_601_106 statement of procedural rules where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the only issues communicated by petitioner to appeals were garden variety tax_protester arguments petitioner testified that the forms showing zero wages that he submitted to the irs were offered to dispute and correct the forms w-2 wage and tax statement for sent by petitioner’s employers to the irs when asked by the court how federal tax had been withheld if he had no wages petitioner testified that tax was withheld from his compensation he further testified that he was not an employee or an independent_contractor but was instead a worker as such he concluded the amounts reported by the payors of his compensation were erroneously reported as wages because petitioner received a statutory_notice_of_deficiency for the year for which collection is at issue here he may not raise his frivolous challenges to the existence or amount of the underlying tax_liability sec_6330 petitioner did not raise any permitted argument with respect to spousal defenses challenges to the appropriateness of the commissioner’s intended collection action or alternative means of collection conclusion respondent’s determination to proceed with collection action was not an abuse of his discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
